Filed Pursuant to Rule 424(b)(7) Registration Statement No. 333-140272 CALCULATION OF REGISTRATION FEE Title of class of Securities to be Registered (1) Amount to be Registered Proposed Maximum Offering Price per Share (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Class A Common Stock, par value $0.001 per share 55,417 $24.82 $1,375,449.94 $76.75 (1) Based on the average of the high and low sales price on April 21, 2009 on the Nasdaq Global Select Market pursuant to Rule 457(c) under the Securities Act of 1933, as amended. (2) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. PROSPECTUS SUPPLEMENT (To
